DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
This action is in response to the applicant’s filing on March 27, 2020.  Claims 1-15 are pending and examined below.
Specification
The Specification is objected to because: The specification uses of the term “KOMBI ®”, without capitalizing all letters and the trademark symbol.  (See Page 2, Lines 13, 15, 17 and 20), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore, the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.  Please capitalize every letter of the word and add the trademark symbol “KOMBI ®”.

The Specification is objected to because it contains an embedded hyperlink “www.skis.com” and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Appropriate correction is required.
Claim Objections

Claim 8 is objected to because of the following informalities:  The word “leaste” at line 16 should be replaced with “least.”  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  The word “plamar” at line 19 should be replaced with “palmar.”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 8-10 are rejected under 35 U.S.C. § 103 as being unpatentable over United States Patent Application Publication No. US 2015/0164159 A1 to HULL (herein after "Hull") in view of United States Design Patent No. D533,969 S to CONTANT et al. (herein after "Contant").
As to Claim 1,  Hull discloses prior to installing on a glove, a protective member for a thumb-crotch region of the glove is laid flat and when the protective member (protective member 11) is laid flat the 5protective member (protective member 11) comprises: a first surface (See Annotated Figure 1 )adapted to face an inner liner (40) of the glove (12) (See Figures 1-2 and Paragraphs 27-28; Specifically Annotated Figure 2 of Hull); a second surface adapted to face an outer layer (26) of the glove (12) (See Figures 1-2 and Paragraphs 23-28; Specifically Annotated Figure 2 of Hull); wherein the protective member (11) is formed from a material (Kevlar 9) that is more cut-resistant than that of the outer layer of the glove to which the protective member will be installed (See Paragraph 0023, 0029, 0031 of Hull, teaching wherein the protective member is formed from a Kevlar material that is more cut-resistant than that of the outer layer of the glove to which the protective member will be installed).
Although Hull disclosed the first and second surface, Hull does not disclose a protective member with a trapezoidal-shaped edge bounding the first surface and the second surface; 10a major axis associated with the trapezoidal-shaped edge; and a minor axis associated with the trapezoidal-shaped edge. 
Contant teaches a protective member glove with a trapezoidal-shaped edge bounding the first surface (See Annotated Figure 2-3 of Contant) and second surface;  10a major axis associated with the trapezoidal-shaped edge See Annotated Figure 2-3 of Contant); a minor axis associated with the trapezoidal-shaped edge (See Annotated Figure 2-3 of Contant).
Hull is analogous art to the claimed invention as it relates to a protective glove with a protective member imbedded between the liner and outer layer for the protection of the glove wearer; and, Contant is analogous art to the claimed invention in that it provides a trapezoidal-shaped edge with triangular thumb crotch shape for a glove wearer.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the protective member on the first and second surface of Hull, with a protective member shaped with a trapezoidal-shaped edge; 10a major axis associated with the trapezoidal-shaped edge; and a minor axis associated with the trapezoidal-shaped edge, as taught by Contant, in order to provide enhanced protection to the dorsal and palm sides of the thumb crotch for the glove wearer.
This would simply be the combining prior art elements according to known methods to yield predictable results. See: MPEP 2143.

    PNG
    media_image1.png
    1021
    901
    media_image1.png
    Greyscale


As to Claim 108, Hull/Contant disclose the protective member of Claim 1, further comprising: a first portion of the trapezoidal-shaped edge offset to a first side of the minor axis (See Annotated Figure 2 below of Contant); a second portion of the trapezoidal-shaped edge offset to a second side of the minor axis opposite the first side (See Annotated Figure 2 below of Contant);  15wherein when the protective member is connected to the glove (The modified protective member shown is connected to the glove. See Annotated Figure 1 of Hull ), the first portion is fixedly attached to a dorsal side of the glove and extends to at least a middle metacarpal region of the glove (See Annotated Figure 2 below of Contant), and wherein when the protective member is connected to the glove (See Annotated Figure 2 below of Contant), the second portion is fixedly attached to a palmar side of the glove and extends to at least the middle metacarpal region of 20the glove (See Annotated Figure 2 below of Contant).  

    PNG
    media_image2.png
    954
    799
    media_image2.png
    Greyscale

As to Claim 9, Hull/Contant disclose the protective member of Claim 1, 
wherein the trapezoidal-shaped edge is an outermost edge of the protective member (See Annotated Figure 3 of Contant).  
As to Claim 2510, Hull/Contant disclose the protective member of Claim 1, wherein the major axis is longer than the minor axis (See Annotated Figure 3 of Contant, teaching wherein the major axis is longer than the minor axis).  
Claims 2-7 and 11-15 are rejected under 35 U.S.C. § 103 as being unpatentable over United States Patent Application Publication No. US 2015/0164159 A1 to HULL (herein after "Hull") in view of United States Design Patent No. D533,969 S to CONTANT et al. (herein after "Contant") as to claim 1 above, and further in view of United States Patent No. 811,096 to SCOTT (herein after "Scott")
As to Claim 2, Hull/Contant disclose the protective member of Claim 1 and the trapezoidal-shaped edge.
However, Hull/Contant are silent to the protective member further comprising: at least two opposing slits interrupting the trapezoidal-shaped edge. 
Scott teaches garments and discloses wherein at least two opposing slits interrupting the trapezoidal-shaped edge (See Annotated Figures 3 & 5 of Scott, teaching two slits interrupting the trapezoidal shaped edge)

    PNG
    media_image3.png
    322
    747
    media_image3.png
    Greyscale

Scott is analogous art to the claimed invention in that it provides two opposing slits in a trapezoidal shaped edge for a garment wearer.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the protective member of Hull/Contant, wherein at least two opposing slits interrupting the trapezoidal-shaped edge; as taught by Scott, in order to provide and an improved construction and increase the efficiency and utility of the article while also increasing the comfort of the wearer.
This would simply be the combining prior art elements according to known methods to yield predictable results. See: MPEP 2143.
As to Claim 3, Hull/Contant/Scott disclose the protective member of Claim 2, 
wherein the at least two slits extend 20parallel to the minor axis (See Page 1, Lines 50-56 of Scott. Scott does not preclude that these slits would not be made straight thus being parallel in orientation with the minor axis).
Scotts’ garment entails having two slits that extend across the minor axis to fit the geometric differences of the wearer’s body parts.  A skilled artisan understands that is a routine, conventional activity for a wearer to have slit at different angles on the garment for improved construction and to increase the efficiency and utility of the article while also increasing the comfort of the wearer.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the slits of wherein the two slits extend parallel to the minor axis, by simple adjustment of the slits as taught by Scott, in order to provide slits that are parallel to the minor axis, thereby giving the user increasing comfort.
As to Claim 4, Hull/Contant/Scott disclose the protective member of Claim 3,
wherein each slit terminates prior to the major axis (See Figures 3&5 of Scott, teaching each slit terminates prior to the major axis) , and wherein the at least two slits enable the protective member to bend around a thumb sleeve of the glove and around a forefinger sleeve of 25the glove (See Figures 2-3 of Contant) such that the major axis of the protective member extends over a thumb-crotch region defined between the thumb sleeve and the forefinger sleeve (See Figure 3 of Contant. The modified protective member of Hull could be placed such that the major axis of the protective member extends over a thumb-crotch region defined between the thumb sleeve and the forefinger sleeve).  
As to Claim 5, Hull/Contant/Scott disclose the protective member of Claim 2, 
wherein when laid flat further comprises at least one triangular member (See Annotated Figure 2 of Contant teaching a triangular member).  
As to Claim 6, Hull/Contant/Scott disclose the protective member of claim 5, 
wherein the at least one triangular 5member comprises at least one arcuate edge (See Annotated Figure 2 of Contant).  


    PNG
    media_image4.png
    1021
    901
    media_image4.png
    Greyscale

As to Claim 7, Hull/Contant/Scott disclose the protective member of Claim 6, 
wherein the triangular member is disposed within one of the at least two opposing slits (The modified protective member of Hull/Contant, with the slits of Scott would disclose the triangular member disposed within one of the opposing slits. See Annotated Figure 2 of Contant).  
As to Claim 11, Hull/Contant disclose the protective member of Claim 1.
However, Hull/Contant are silent when further comprising:  19a first quarter-round shaped member having an arcuate edge, and two perpendicular edges meeting at a point.  
Scott teaches garments and discloses a first quarter-round shaped member having an arcuate edge (See Annotated Figures 3 & 5 of Scott, teaching a first quarter-round shaped member having an arcuate edge).  , and two perpendicular edges meeting at a point (See Annotated Figures 3 & 5 of Scott, teaching two perpendicular edges meeting at a point).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the protective member of Hull/Contant, with a first quarter-round shaped member having an arcuate edge, and two perpendicular edges meeting at a point; as taught by Scott, in order to provide and an improved construction and increase the efficiency and utility of the article while also increasing the comfort of the wearer.
This would simply be the combining prior art elements according to known methods to yield predictable results. See: MPEP 2143.
As to Claim 12, Hull/Contant/Scott disclose the protective member of Claim 11, wherein the first quarter-round 5shaped member is disposed within a first slit interrupting the trapezoidal-shaped edge (See Annotated Figures 3 & 5 of Scott)
such that the point is closely adjacent an inner terminal end of the first slit (See Annotated Figures 3 & 5 of Scott).
As to Claim 13, Hull/Contant/Scott disclose the protective member of Claim 12, further comprising: a union between one of the two perpendicular edges of the quarter-round 10shaped member (See Annotated Figures 3 & 5 of Scott) and a portion of a first slit edge defining the first slit (See Annotated Figures 3 & 5 of Scott).  
As to Claim 14, Hull/Contant/Scott disclose the protective member of Claim 13, wherein the union is created by stitched thread (See Annotated Figures 3 & 5, and Page 2, Lines 55-71, and Page 3, 1-6, of Scott, teaching a union created by stitched thread).  
As to Claim 1515, Hull/Contant disclose the protective member of Claim 1, 
However, Hull/Contant/Scott do not disclose a first quarter-round shaped member having an arcuate edge, and two linear edges meeting at a point,  wherein the first quarter-round shaped member is disposed within a first slit that interrupts the trapezoidal-shaped edge; and a second quarter-round shaped member having an arcuate edge, and 20two linear edges meeting at a point, wherein the second quarter-round shaped member is disposed within a second slit that interrupts the trapezoidal-shaped edge at a different location than the first slit.
Scott teaches garments and discloses a first quarter-round shaped member having an arcuate edge (See Annotated Figures 3 & 5 of Scott), and two linear edges meeting at a point (See Annotated Figures 3 & 5 of Scott),  wherein the first quarter-round shaped member is disposed within a first slit that interrupts the trapezoidal-shaped edge (See Annotated Figures 3 & 5 of Scott); and a second quarter-round shaped member having an arcuate edge (See Annotated Figures 3 & 5 of Scott), and 20two linear edges meeting at a point (See Annotated Figures 3 & 5 of Scott), wherein the second quarter-round shaped member is disposed within a second slit that interrupts the trapezoidal-shaped edge at a different location than the first slit (See Annotated Figures 3 & 5 of Scott).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the protective member of Hull/Contant, wherein the first quarter-round shaped member is disposed within a first slit that interrupts the trapezoidal-shaped edge; and a second quarter-round shaped member having an arcuate edge, and 20two linear edges meeting at a point, wherein the second quarter-round shaped member is disposed within a second slit that interrupts the trapezoidal-shaped edge at a different location than the first slit; as taught by Scott, in order to provide and an improved construction and increase the efficiency and utility of the article while also increasing the comfort of the wearer.
This would simply be the combining prior art elements according to known methods to yield predictable results. See: MPEP 2143.

Conclusion
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure. The pertinent prior art cited relates to garments with similar
features disclosed; however, the closest prior art to the claimed invention has been
used in the rejections set forth above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKWOKWO OLABISI REDHEAD whose telephone number is (571)272-7581. The examiner can normally be reached Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on (571)272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AKWOKWO OLABISI REDHEAD/Examiner, Art Unit 3732                                                                                                                                                                                                        

/CLINTON T OSTRUP/Supervisory Patent Examiner, Art Unit 3732